Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-4-2008

USA v. Hunter
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1566




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Hunter" (2008). 2008 Decisions. Paper 267.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/267


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT



                                     No. 08-1566


                          UNITED STATES OF AMERICA

                                          v.

                           KENNETH HUNTER, Appellant



                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                       (D.C. Criminal No. 1-03-cr-00263-001)
                   District Judge: The Honorable Sylvia H. Rambo


                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 27, 2008

             Before: McKEE, NYGAARD, and MICHEL,* Circuit Judges.

                              (Filed: November 4, 2008)



                             OPINION OF THE COURT



NYGAARD, Circuit Judge.



       *The Honorable Paul R. Michel, Chief Judge, United States Court of Appeals for
the Federal Circuit, sitting by designation.
       This is an appeal from a re-sentence imposed after a remand pursuant to United

States v. Booker, 543 U.S. 220 (2005). Appellant, Kenneth Hunter, pleaded guilty to

possession with intent to distribute crack cocaine. The District Court entered judgment

and sentenced Appellant to a prison sentence of time served, with three years of

supervised release.

       Because we write exclusively for the parties who are familiar with the facts and the

proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386

U.S. 738 (1967), Hunter’s appointed counsel has examined the record, concluded that

there are no non-frivolous issues for review, and has requested permission to withdraw.

       We, too, have thoroughly examined the record and can find no non-frivolous

issues to be raised in this appeal. Hence, we will affirm the judgment of the District

Court and grant counsel’s motion to withdraw.




                                             2